DETAILED ACTION
	This Office action is in response to the election filed 03 November 2021 and IDS filed 14 December 2021.  Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species I, claims 1-7, in the reply filed on 03 November 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all claims in the single application.  (Remarks, p. 2.)  This is not found persuasive because, as stated in the Restriction Requirement of 30 September 2021, the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03 November 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second anode/cathode region" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-7 depend directly or indirectly from claim 1 and thus also contain this indefinite limitation.  
For the purposes of examination, it is assumed the limitation is intended to refer to the previously recited “second bottom anode/cathode region” (as in lines 4-5).    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,438,956 B2 to Balakrishnan et al. (hereinafter “Balakrishnan”).
Regarding independent claim 1, Balakrishnan (Fig. 9) discloses a vertical e-fuse device, further comprising: 
a fuse link 310 disposed over a semiconductor base 110, wherein a material of the fuse link and a material of the semiconductor base are the same (col. 5, lines 15-30; col. 7, lines 45-55); 
a first bottom anode/cathode region (Fig. 9 - portion of 130/140 to left of 310) and a second bottom anode/cathode region (portion of 130/140 to right of 310) disposed over the semiconductor base 110, wherein a bottom portion of the fuse link 310 is sandwiched between the first bottom anode/cathode region and the second anode/cathode region (Fig. 9); and 
a top anode/cathode region 226 disposed over the fuse link 310 (col. 11, line 63 - col. 12, line 2).
Regarding claim 2, Balakrishnan (Fig. 9) discloses the vertical e-fuse device of claim 1, wherein the top anode/cathode region 226 includes a faceted portion (Fig. 9).
Regarding claim 3, Balakrishnan discloses the vertical e-fuse device of claim 1, wherein the fuse link is doped with an n-type dopant (col. 11, line 60 - col. 12, line 5).
Regarding claim 6, Balakrishnan (Fig. 9) the vertical e-fuse device of claim 1, further comprising: a first fuse dielectric layer (portion of 320) disposed over the first bottom anode/cathode region (portion of 130/140 to left of 310); and a second fuse dielectric layer (portion of 320) disposed over the second bottom anode/cathode region (portion of 130/140 to right of 310), wherein the first bottom anode/cathode region and the first fuse dielectric layer are in direct contact with a first sidewall of the fuse link 310, and the second bottom anode/cathode region and the second fuse dielectric layer are in direct contact with a second sidewall of the fuse link 310 (Fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan.
Regarding claim 7, Balakrishnan (Fig. 9) discloses the vertical e-fuse device of claim 6, however fails to expressly disclose further comprising: a first conductive layer disposed over the first fuse dielectric layer, wherein the first conductive layer is separated from the fuse link by the first fuse dielectric layer; and a second conductive layer disposed over the second fuse dielectric layer, wherein the second conductive layer is separated from the fuse link by the second fuse dielectric layer.  Balakrishnan does contemplate the use of the disclosed methods and device in the fabrication of integrated circuit chips and the formation of surface interconnections and buried interconnections (col. 3, lines 50-60).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above recited a first conductive layer disposed over the first fuse dielectric layer and second conductive layer disposed over the second fuse dielectric layer for the purpose of providing device interconnections and forming a functional IC, thus also disclosing wherein the first conductive layer is separated from the fuse link by the first fuse dielectric layer (portion of 320); and wherein the second conductive layer is separated from the fuse link by the second fuse dielectric layer (portion of 320).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan as applied to claim 1 above, and further in view of US 2020/0219812 A1 to Yang (hereinafter “Yang”).
Regarding claim 4, Balakrishnan discloses the vertical e-fuse device of claim 1, however fails to expressly disclose wherein the fuse link and the top anode/cathode region are annular shaped from a top view.  In the same field of endeavor, Yang (Fig. 3B) discloses a vertical e-fuse device including a fuse link 16 and the top anode/cathode region 24 are annular shaped from a top view (Fig. 6B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above shape of fuse link and top anode/cathode region, as disclosed by Yang, as an art recognized alternative configuration of a vertical e-fuse.  Furthermore, where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  Here, the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the claimed annular shaped fuse link and top anode/cathode region, thus for this reason and in view of the disclosure of Yang, the recited particular shape is deemed to have been a design consideration within the skill of the art.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  dependent claim 5 recites, inter alia, a silicide layer disposed over the first bottom anode/cathode region; and a bottom spacer layer disposed over the silicide layer, wherein the silicide layer is separated from the fuse link by the bottom spacer layer.  These limitations, in combination with the remaining limitations of the dependent claim and base claim, are not anticipated or rendered obvious by the prior art.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0111741 A1 to Yang disclosing a vertical e-fuse; US 2009/0026574 A1 to Kim et al. disclosing an e-fuse with silicide; US 2009/0051002 A1 to Booth, Jr. et al. disclosing an e-fuse with two bottom anode/cathode regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
15 March 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813